Fourth Court of Appeals
                                   San Antonio, Texas
                                        JUDGMENT
                                      No. 04-21-00170-CV

                                    Fumilayo GBADMASSI,
                                           Appellant

                                                v.

                                        RON RAY L.P.,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2020CV05089
                       Honorable David J. Rodriguez, Judge Presiding

      BEFORE JUSTICE CHAPA, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, Gbadmassi’s appeal challenging the
portion of the county court’s judgment awarding Ron Ray L.P. possession is DISMISSED FOR
LACK OF JURISDICTION, and the remaining portion of the judgment is AFFIRMED.

       Because appellant is indigent, no costs of this appeal are assessed against her.

       SIGNED June 30, 2022.


                                                 _____________________________
                                                 Luz Elena D. Chapa, Justice